Citation Nr: 1751847	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether an overpayment of compensation benefits in the amount of $270.00 was validly created.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

T. Minot







INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of whether the Veteran is entitled to a waiver of an overpayment of compensation benefits in the amount of $270.00 has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Attorney's Correspondence (December 2014) (noting that the September 2011 Notice of Disagreement with respect to the validity of the debt also requested a waiver of the debt).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) with alcohol abuse and dementia, rated as 30-percent disabling prior to December 11, 2009, 50-percent disabling from December 11, 2009 to May 27, 2015, and 70-percent disabling thereafter; entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected PTSD with alcohol abuse and dementia; and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), are addressed in a separate Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The issue of whether an overpayment of compensation benefits in the amount of $270.00 was validly created must be remanded, as not all relevant decisional documents have been associated with the record.  Specifically, the Veteran's attorney submitted correspondence in December 2014 in which he expressed a desire to appeal the overpayment issue and referenced a December 9, 2014 Statement of the Case (SOC).  On review, however, the referenced SOC is not of record.  The AOJ should attempt to locate this document and associate it with the record prior to an adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1. Attempt to locate and associate with the record the December 2014 Statement of the Case readjudicating the issue of whether an overpayment of compensation benefits in the amount of $270.00 was validly created.

2. After completing all indicated development, readjudicate the remaining issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




